Citation Nr: 0635235	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-16 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an abdominal cellular leiomyoma with total 
abdominal hysterectomy and salpingo-oophorectomy.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for abdominal cellular leiomyoma with 
total abdominal hysterectomy and salpingo-oophorectomy.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include as due to personal assault 
in service and/or due to trauma of surgical removal of 
abdominal cellular leiomyoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to April 
1984.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which denied the claims on appeal.

The issues of service connection for PTSD and for an 
abdominal cellular leiomyoma with total abdominal 
hysterectomy and salpingo-oophorectomy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The March 1997 rating decision found no evidence that the 
veteran's large uterine fibroid was linked to military 
service.  

2.  Evidence submitted since the March 1997 rating decision 
includes a November 1999 written statement from the two 
gynecologic surgeons who removed a 25 to 30 pound tumor, a 
cellular leiomyoma, in August 1999 which indicates that the 
tumor had been present for many years, based on examination 
and the veteran's history.  This statement suggests that the 
tumor may have existed in service and thus, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Prior to the promulgation of a decision in the appeal, 
the Board of Veterans' Appeals (Board) received notification 
from the appellant on the record at a hearing that a 
withdrawal of the appeal as to the 38 U.S.C.A. § 1151 claim 
is requested.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision is final, but new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The veteran filed the present claim in September 1999.  The 
evidence of record at the time of the latest denial of the 
claim in March 1997 included medical records showing post-
service assessment of uterine fibroids.  The evidence 
submitted since September 1999 includes a November 1999 
written statement from the two gynecologic surgeons who 
removed the veteran's 25 to 30 pound tumor, a cellular 
leiomyoma, in August 1999.  Their statement indicated that 
the tumor had been present for many years, based on 
examination and the veteran's history.  This statement 
suggests that the tumor may have existed in service and thus, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for an 
abdominal cellular leiomyoma with total abdominal 
hysterectomy and salpingo-oophorectomy is reopened.  As the 
Board finds that new and material evidence has been 
presented, compliance with the duty to assist and the duty to 
notify is unnecessary with regard to the new and material 
aspect of the claim.

38 U.S.C.A. § 1151 Claim 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204(a) (2006).
 
A review of the record includes transcript of the veteran's 
July 2006 hearing before the undersigned Veterans Law Judge.  
The transcript includes an acknowledgement by the veteran's 
representative that the veteran wished to withdraw the 
38 U.S.C.A. § 1151 issue on appeal.  The Board finds that the 
legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2006).  Consequently, further 
action by the Board on the § 1151 claim is not appropriate.  
38 U.S.C.A. § 7105(d) (West 2002).  The appellant has 
withdrawn that issue and, hence, there remains no allegation 
of error of fact or law for appellate consideration as to 
that issue.  Accordingly, the Board does not have 
jurisdiction to review the § 1151 appeal, and it is dismissed 
without prejudice.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for service connection 
for an abdominal cellular leiomyoma with total abdominal 
hysterectomy and salpingo-oophorectomy is reopened, and the 
appeal is, to that extent, granted.

The appeal of the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for abdominal cellular 
leiomyoma with total abdominal hysterectomy and salpingo-
oophorectomy is dismissed without prejudice.


REMAND

Further development is warranted with regard to the cellular 
leiomyoma with total abdominal hysterectomy and salpingo-
oophorectomy claim.  The duty to assist requires that VA 
develop a medical opinion as the record contains competent 
evidence that the veteran has residuals of cellular leiomyoma 
with total abdominal hysterectomy and salpingo-oophorectomy 
that may be associated with her active service.  38 U.S.C.A. 
§ 5013A(d).   

The cellular leiomyoma with total abdominal hysterectomy and 
salpingo-oophorectomy claim is inextricably intertwined with 
the PTSD claim as one of the veteran's contentions is that 
she has PTSD due to her surgery.  In addition, VA treatment 
records contain competent evidence that her PTSD is 
associated with her surgery.  See August 1999 VA social work 
note.  If and only if a positive nexus opinion is prepared 
with regard to the cellular leiomyoma claim, the duty to 
assist requires that VA develop a medical opinion with regard 
to the PTSD claim.  38 U.S.C.A. § 5013A(d).   

Accordingly, the case is REMANDED for the following action:

1.  Attempts should be made to develop 
records of VA treatment for PTSD and 
post-surgical residuals of cellular 
leiomyoma with total abdominal 
hysterectomy and salpingo-oophorectomy 
from:

(a)  the VA Medical Center (MC) in 
Loma Linda, California developed 
since June 2006; and

(b) the West Los Angeles VAMC 
developed since October 2003.

2.  VA medical opinions should be 
developed.  A complete rationale must be 
given for all opinions and conclusions 
expressed.  A review of the claims folder 
should be made in connection with the 
medical opinions.  An examination should 
be provided if the physician believes it 
necessary in order to provide the 
requested opinions.  The physician(s) 
should advance opinions addressing:

(a)  whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's cellular 
leiomyoma began in service.  

The physician should disregard a 
purported photocopy of a service 
medical record, specifically a 
handwritten entry dated "Mar 1981" 
which reads "PT's examine. Pelvic 
findings uterus--thickening in 
walls, fibro near right ovaries.  
PT's taken off birth control 
pills".  The physician is further 
advised that the veteran was 
pregnant between September 1982 and 
May 1983 and delivered her daughter 
on May 19, 1983; and

(b) if and only if the physician 
concludes that it is at least as 
likely as not that the veteran's 
cellular leiomyoma began in service, 
the physician should advance 
opinions addressing whether it is it 
more likely than not (i.e., 
probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any currently diagnosed PTSD is 
related to the veteran's 1999 
surgery which removed the veteran's 
cellular leiomyoma with total 
abdominal hysterectomy and salpingo-
oophorectomy.  

3.  The RO should then adjudicate the 
veteran's claims for service connection 
for PTSD and abdominal cellular leiomyoma 
with total abdominal hysterectomy and 
salpingo-oophorectomy.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
issued an SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


